Citation Nr: 0716673	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-16 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to a compensable initial evaluation for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from January 1963 to January 
1966, and from December 1966 to October 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 RO decision which denied 
service connection for dysthymic disorder, and granted 
service connection for bilateral hearing loss, but assigned a 
noncompensable evaluation.  Because the medical records also 
show clinical impressions of depression, and unspecified mood 
disorder, and the veteran's claim referred to "anxiety," 
the service connection issue has been rephrased to encompass 
these additional potential psychiatric diagnoses.  

The medical record also shows a diagnosis of post-traumatic 
stress disorder (PTSD).  However, a claim for service 
connection for PTSD is a separate claim.  See Ephraim v. 
Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) (a claim based on a 
new diagnosis of PTSD is a new claim).  Moreover, as pointed 
out by the veteran's representative in February 2006, the 
veteran has not filed a claim for service connection for 
post-traumatic stress disorder (PTSD).  Nevertheless, VA's 
duty to assist a claimant with the development of evidence 
extends to all applicable theories of a claim, whether 
asserted by the claimant or not.  Schroeder v. West, 212 F.3d 
1265, 1271 (Fed. Cir. 2000); see also Robinette v. Brown, 8 
Vet. App. 69, 76 (1995) (claim documents must be read in a 
liberal manner so as to identify and carry out the required 
adjudication of all claims that are reasonably raised by the 
evidence of record whether or not formally claimed in a VA 
application).  Under these circumstances, there is sufficient 
evidence of record regarding this issue to warrant 
notification to the veteran of the information required to 
substantiate a claim for service-connected PTSD, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence, including stressor information.  
See 38 U.S.C.A. § 5103(a).  The matter is REFERRED to the RO 
for appropriate action.  

The veteran is service-connected for prostate cancer 
residuals, and in an October 2005 statement, said that the 
radiation treatment for this disease had caused bowel 
problems, and indicated this should be reflected in his 
evaluation.  This raises an informal claim for service 
connection for a bowel disorder, claimed secondary to 
prostate cancer, which is REFERRED to the RO for appropriate 
action.  

The issue of service connection for a psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by hearing 
loss corresponding to auditory acuity level I in the right 
ear and level II in the left ear.   


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

This appeal stems from the original grant of service 
connection in May 2003, for which VCAA notice was provided in 
December 2002.  This notification letter did not explicitly 
include any information pertaining to the evidence necessary 
to substantiate a claim for a higher rating.  However, the 
defect was cured by letters sent to the claimant in May 2005 
and January 2006, and subsequent readjudications of the claim 
in June 2005 and February 2006.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).  The letters advised the claimant of 
the information necessary to substantiate his claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). In addition, in the January 2006 
letter, he was told to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  He was specifically told that 
it was his responsibility to support the claims with 
appropriate evidence.  He was not provided information 
regarding the effective date of a grant of benefits.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
since there is no effective date granted as a result of this 
decision, this omission is harmless error.    

The Board also concludes VA's duty to assist has been 
satisfied.  Service medical records, VA treatment records, 
and identified private treatment records have been received.  
VA examinations were obtained in January 2003 and May 2005.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The medical evidence since May 2005 does not show treatment 
for hearing loss, nor is there other evidence of a material 
worsening of the veteran's condition since the last 
examination.  The Board concludes the examinations in this 
case are adequate upon which to base a decision.  There is no 
evidence of the existence of additional evidence which would 
support the veteran's claim.  

Thus, the Board is satisfied that VA has met its duties to 
inform and assist the claimant, and there is no indication of 
the existence of any potentially relevant evidence which has 
not been obtained.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  

Initial Compensable Rating for Hearing Loss

The veteran contends that his service-connected bilateral 
hearing loss warrants a compensable disability evaluation.  
He states that he has had increasing difficulties with 
hearing since service, and that he has terrible trouble 
hearing conversation.  

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2005); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The effective date for the grant of service connection is in 
November 2002.  In initial rating cases, separate ratings can 
be assigned for separate periods of time based on the facts 
found; therefore, all evidence of the veteran's condition 
since the effective date must be carefully considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Organic impairment of hearing acuity is rated by using 
audiological test results, obtained by a state-licensed 
audiologist, and the basic rating method involves using both 
the results of controlled speech discrimination tests 
(Maryland CNC) and the average decibel threshold level as 
measured by pure tone audiometry tests at the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a).  
Tests are conducted without hearing aids.  Id.  The rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85. 



On an authorized audiological evaluation in January 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
35
40
50
36
LEFT
25
35
35
55
38

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  

On an authorized audiological evaluation in May 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
35
40
50
36
LEFT
25
30
35
50
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 84 percent in the left ear.  

The assignment of a disability rating for hearing impairment 
is "derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometry evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1993).  The application of the 
findings obtained on the 2003 audiometry examinations to 
Table VI results in the numeric designation of I in each ear.  
Using the May 2005 VA examination findings, the numeric 
designation is I in the right ear and II in the left ear.  
The application of these numeric designations to Table VII 
warrants a noncompensable evaluation.  38 C.F.R. § 4.85, Code 
6100.  

It is contended that the hearing tests performed in a 
controlled environment do not reflect the degree of 
functional impairment resulting when the veteran is exposed 
to the background noise in a true, everyday environment, and 
that, under 38 C.F.R. § 4.10, the ordinary environment must 
be considered.  However, the Board is bound by the 
application of the facts of the case to the law, and the 
criteria pertaining to hearing loss are explicitly 
circumscribed by regulation.  See Lendenmann.  In addition to 
a controlled environment, it is also required that the test 
be conducted without the use of any hearing aids a veteran 
might normally use.  

Where circumstances warrant, there is also a method for 
rating exceptional patterns of hearing impairment, under 
Table VIa.  See 38 C.F.R. § 4.86.  When applicable based on 
specified puretone threshold findings, or in situations such 
as where speech discrimination tests are inconsistent, or 
there are language difficulties, and the VA examiner 
certifies that the speech discrimination test is not 
appropriate, Table VIa may be used to evaluate the hearing 
loss, based solely on puretone thresholds.  38 C.F.R. §§ 
4.85(c), 4.86.  However, there has been no such 
certification, and, in any event, application of the findings 
obtained on the audiometry examinations to Table VIa would 
result in the numeric designation of I in each ear.  

The VA hearing tests confirm that the veteran's bilateral 
hearing loss is properly rated noncompensable, under the 
applicable law and regulations.  Neither the Board nor the 
veteran possesses the necessary medical expertise to 
challenge the results of the medical evidence.  See Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992) (a layman is not 
competent to offer a diagnosis or medical opinion); Jones v. 
Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a 
medical basis other than its own unsubstantiated conclusions 
to support its ultimate decision); Colvin v. Derwinski, 
1 Vet.App. 171 (1991) (Board is prohibited from making 
conclusions based on its own medical judgment).  There have 
been no periods of time, since the effective date of service 
connection, during which a compensable disability rating has 
been warranted; thus "staged ratings" are not warranted.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  The preponderance 
of the evidence is against the claim for a compensable rating 
for bilateral hearing loss.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 U.S.C. 
§ 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.


REMAND

As to the remaining issue of service connection for a 
psychiatric disability, further notification and assistance 
is required to satisfy the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006).  

In an October 2005 statement, the veteran said that his 
service-connected prostate cancer, and associated radiation 
treatment, had caused "more" depression and anxiety.  
Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995).  He has 
not received VCAA notice of this aspect of his claim.  
However, a separate theory of entitlement (as opposed to a 
separate diagnosis) is not a new claim, and must be addressed 
as part of the current claim.  See Bingham v. Principi, 18 
Vet. App. 470 (2004) aff'd sub nom. Bingham v. Nicholson, 421 
F.3d 1346 (Fed. Cir. 2005); Ashford v. Brown, 10 Vet. App. 
120 (1997).  

A VA medical examination is required when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  Although service medical records do not show 
a psychiatric disorder in service, a VA neuropsychological 
examination in January 2003 noted that the case could be made 
that his service experiences exacerbated his feelings or 
sensitized him for future problems.  This opinion, while 
raising a possibility of a connection to service, is 
nevertheless insufficient to permit a decision.  See, e.g., 
Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating 
physician's opinion that veteran's time as a prisoner of war 
"could" have precipitated the initial development of his lung 
condition found too speculative to provide medical nexus 
evidence to well ground cause of death claim).  Thus, an 
examination must be provided.

Finally, recent mental health treatment records must be 
obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim for 
service connection for a psychiatric 
disorder, on a secondary basis, to include 
by aggravation of a non-service-connected 
disability.  The notice should also inform 
the veteran that he should provide VA with 
copies of any evidence relevant to this 
claim that he has in his possession, and 
should provide information as to effective 
dates and assigned ratings.  

2.  Ask the veteran to identify all 
treatment providers who have provided 
mental health treatment or evaluations 
since December 2005, including VA 
facilities.  Obtain authorizations where 
necessary.  

3.  Obtain all mental health treatment 
records dated from January 2006 to the 
present from the Indianapolis VAMC, and 
any other facility identified by the 
veteran.  

4.  After obtaining the above records, to 
the extent available, schedule the veteran 
for a VA psychiatric examination to 
determine whether he has a current 
psychiatric disability related to service, 
or to service-connected prostate cancer.  
The examiner should provide a diagnosis 
for any psychiatric disorder(s) currently 
present.  The examiner should state 
whether any such current disorder is 
etiologically related to service, or to 
service-connected prostate cancer, 
including whether any psychiatric disorder 
was aggravated by prostate cancer.  

A detailed history should be obtained from 
the veteran.  The examiner's opinion 
should address the service medical 
records, the May 1980 report from A. G. 
Pontaoe, M.D., and subsequent medical 
records.  All indicated studies should be 
conducted, and the results available to 
the examiner prior to his or her opinion.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner for review.  

It is essential that the physician 
provides a complete rationale for any 
opinion provided.  It would be helpful if 
the physician would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood). 

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

5.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claim for service 
connection for a psychiatric disorder, to 
include on a secondary basis, under 
38 C.F.R. § 3.310(a) and (c).  If the 
benefit sought remains denied, the veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case, which includes a discussion of 
the issue of secondary service connection, 
with citation to 38 C.F.R. § 3.310, as 
amended in September 2006 (i.e., to 
provide for secondary service connection 
based on aggravation).  After affording an 
opportunity to respond, the case should be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


